Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on October 17, 2019.  These drawings are acceptable.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
After an extensive search of the prior art, no teaching could be found to include a wheel support comprising an upper and a lower arm that rotatably support a wheel, wherein at least one of the arms includes a curved member positioned to contact the inner surface of the wheel when the wheel is at a maximum steering angle and a compressible stopper coupled between a tie rod and a steering rack, the stopper configured to compress as the wheel is turned toward the maximum steering angle and when the tie rod is moved past the maximum steering angle in combination with the other recited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brokholc (US Patent 6,047,977) and Larsson (US Patent 5,435,590) both disclose upper or lower arms including a curved member positioned to contact the inner surface of the wheel or wheel support when the wheel is at a maximum steering angle.  Bieber (US Publication 2004/0216548) discloses a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616